 1   WO
 2
 3
 4
 5
 6
 7                      IN THE UNITED STATES DISTRICT COURT
 8                            FOR THE DISTRICT OF ARIZONA
 9
     Daniel Hamilton,                              No. CV-12-08193-PCT-GMS
10                                                 LEAD CASE
                         Plaintiff,
11                                                 No. CV-15-08095-PCT-GMS
     v.                                            (CONSOL. FOR TRIAL)
12
13   Yavapai Community College District, et al.,
                                                   ORDER
14                       Defendants.

15   Guidance Academy LLC, et al.,

16                       Counterclaimants,

17   v.
18   Daniel Hamilton,
19                       Counterdefendant.
20   Daniel Hamilton,

21                       Plaintiff,

22   v.

23   Yavapai Community College District, et al.,
24                       Defendants.
25   and
26   United States of America,
27                       Movant.
28
 1          The Court is in receipt of NA Defendants’ (“North-Aire”) Request for a Ruling on
 2   the Joint Statement of Discovery Dispute (Doc 248) filed in Case No. CV-15-08095-PCT-
 3   PHX. For the reasons stated below that request is denied.
 4          The parties waited until the date that discovery closed in this matter two years ago
 5   to file various discovery disputes with the Court that should have been resolved with the
 6   Court prior to the last day of discovery. As the Court advised the parties at that time “The
 7   Court . . . is reluctant to provide any relief where it is not clear that the parties could have
 8   earlier noticed additional discovery or brought motions to compel to the Court.” (Doc. 136
 9   at 2). Nevertheless, the Court responded at length to the various discovery disputes. See,
10   e.g., Doc. 136. For example, it compelled the Defendants to respond to requests for
11   admission, (Doc 136 at 4-6), and set forth instructions regarding disputes about asserted
12   privileges in documents and the filing of privilege logs, Id. at 6-8. Further, in a final
13   paragraph the Court noted that North-Aire continued to object to the adequacy of some of
14   Hamilton’s responses to written discovery. The parties noted they would meet and confer
15   in an effort to resolve those disputes. The Court, however, authorized the parties to file a
16   joint brief if they could not resolve all such issues.
17          The parties did file such a joint brief a week late on August 11, 2017 (Doc. 151),
18   but, at the same time, the parties resolved their dispute pertaining to the privilege logs and
19   a motion to quash by stipulating to certain additional discovery. (Doc 154). Further
20   requests for additional discovery, filed four months later, were denied. (Doc. 167). Insofar
21   as the Court is aware, the parties never brought to the Court’s attention that North-Aire’s
22   disputes concerning Hamilton’s responses to written discovery remained and that they
23   wanted the Court to resolve those issues. Rather the parties conducted their briefing on the
24   motions for summary judgment, received rulings on those motions, conducted a settlement
25   conference, and waited for two years, just prior to their filing of the joint pretrial statement
26   to request that the Court now resolve the disputes. Under such circumstances the Court
27   declines to do so.
28   ///


                                                  -2-
 1         IT IS THEREFORE ORDERED that North-Aire’s Request for a Ruling on the
 2   Joint Statement of Discovery Dispute (Doc. 248) is denied filed in Case No. CV-15-08095-
 3   PCT-GMS.
 4         Dated this 14th day of August, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -3-
